DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

AFCP 2.0
Applicant’s submission dated 1/19/2022 contains a request for reconsideration under the After-Final Consideration Pilot 2.0 (AFCP 2.0) program. The submission meets the requirements of AFCP 2.0 and therefore has been treated under the pilot program (see attached PTO-2323 form).
The after-final amendment dated 1/19/2022 has been entered and considered for this Office Action. The amendment includes:
an amended claim set,
replacement drawing sheets, and
an amendment to the Specification,

all of which have been entered.

Drawings
The replacement drawing sheets dated 1/19/2022 are accepted. It is further noted that the addition of the new figure (Fig. 24) is not considered new matter because this figure is supported by provisional application 61/644,120 which this application claims benefit of.

Specification
It is noted that the amendment to the Specification is not considered new matter because it amounts to no more than the addition of a nominal description of newly added Fig. 24 (which is not new matter as discussed above), and corrections of grammatical issues resulting therefrom.

Reasons for Allowance
Claims 1-9, 14, 17-26, 28, 32-48, 50, 52, 53, 55, and 56 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 54 (which depended on claim 1) was previously indicated as reciting allowable subject matter (see Final Rejection dated 10/21/2021). The limitations of claim 54 have been amended into claim 1; therefore, claim 1 (and dependent claims thereof) is allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN T. SAKAMOTO whose telephone number is (571)272-4958. The examiner can normally be reached Monday - Friday, ~9AM-5PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M. RAYMOND can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


COLIN T. SAKAMOTO
Primary Examiner
Art Unit 3793



/COLIN T. SAKAMOTO/Primary Examiner, Art Unit 3793